DETAILED ACTION
Status of the claims
	Claims 1-20 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rajala (US 20160117910) in view of Rajala (US 20170006419).
Regarding claim 11, Rajala disclosed a method and system for generating geofences for managing offender movement, comprising
a compliance-control device configured to: 
provide an interface; 
	[0031] In the illustrated embodiment, the user station 225 comprises a monitor 475 and associated GUI 450, a processor system 455, a network interface 480, and a database 485.
receive a selection of a type of entity for which to generate a geo-fence boundary via the interface; 
[0037] At block 510 of process 500, the officer enters an offender category and selects an operating mode for generating geofences 425. A representative offender category may describe a type of offense committed by the offender. 
[0047] At block 545, the processor system 455 references the database 485 to identify establishment categories associated with the offender category designated at block 510. For example, if the offender category is child abuse, then the database 485 can identify schools as an establishment category. As another example, for an offender category of DUI, the database 485 can identify package stores and bars as establishment categories. {establishment categories thus a type of entity}

query a points of interest database using the type for at least a portion of the geographic region; 
receive location information for the type from the points of interest database;
[0048] At block 550, the processor system 455 references the database 485 to identify specific establishments and geographical locations of those establishments according to the establishment categories. For example, the processor system 455 can query the database 485 to list all schools within a designated geographical area, or all establishments that have a liquor license by searching public records or map vendor data. The designated geographical area can be officer selected (e.g. city, state, or zip code) or based on cities in which the offender has traveled based on historical data. In some embodiments, the data resulting from blocks 545 and 550 is obtained from a single database query. For example, blocks 545 and 550 may be combined. 
and generate the geo-fence boundary using the location information …
[0049] At block 560, the processor system 455 proposes geofences 425 for the identified establishments 405 and displays the proposal in graphic form on the GUI 450. The processor system 455 can utilize a default geofence size or can utilize a radial dimension input by the officer, for example. 
[0050] As discussed above, the officer selects, rejects, or modifies the proposed geofences at block 540. In some embodiments, the user station 225 produces a physical record of the geofences 425 as adopted. Such a physical record may comprise a paper-based report, for example.
the compliance-monitoring device, communicably connected to the compliance-control device over a network, is configured to determine and transmit a compliance condition of a current location of the compliance-monitoring device with respect to the geo-fence boundary to the compliance-control device.
[0021] Turning now to FIG. 2, this figure illustrates an example operating environment for the offender monitor 100 according to some embodiments of the present technology. In the illustrated embodiment, the operating environment comprises a cellular system 200. As illustrated, the offender monitor 100 is located near two cell towers 250 and may communicate with either via respective communication channels 275. The cell towers 250 communicate with a server 210 over a network 205. In some example embodiments, the network 205 comprises the Internet. A user station 225 is also connected to the network 205. The user station 225 can communicate with the offender monitor 100 through the server, or alternatively directly. 
[0029] Turning now to FIG. 4, this figure illustrates a user station 225 according to some embodiments of the present technology. The user station 225 provides an interface for a user, for example an officer, to review GPS data collected by the offender monitor 100, to create geofences, to set up offender management parameters, and to perform other tasks associated with offender management.
	Rajala did not disclose a library of geo-fence shapes; 
	First, Rajala disclosed [0035] An establishment 405 is illustrated on the map 406 with a graphical representative of a geofence 425 circumscribing or defining a perimeter around the establishment 405. In some embodiments, the user can use a pointer to modify geofence 425, for example using a mouse to stretch the geofence 425 to a larger size that encompasses more geographical area or to compress to a smaller size as appropriate. 
	[0034] The database 485 stores information supporting geofence generation, such as map data, establishment identifications and locations, correlations between offender categories and other appropriate information.
	Second, Rajala ‘419 teaches a method and system for locating a wireless tracking device wherein [0037] While FIG. 3A illustrates circular boundaries 455, 450, 445, 430, 425, 420 associated with the wireless tracking device 100 and the point 405, various other boundary forms may be utilized. In the example embodiment of FIG. 3B, the boundaries 455A, 450A, 445A, 430A, 425A, 420A for the wireless tracking device 100 and the point 405 are elliptical, with a major axis 442 and a minor axis 441. The dimensions along the major and minor axes 442, 441 can result from individual statistical analyses on orthogonal signals that may specify North-South and East-West orientations, for example. In some embodiments, the orthogonal signals are based on positional sensors within the wireless tracking device 100 and are related to North or some other geographical coordinate system, for example using an electronic compass within the wireless tracking device 100. In the example of FIG. 3B, the boundaries 455B, 450B, 445B, 430B, 425B, 420B have example polygonal forms.
Rajala and Rajala ‘419 are considered to be analogous art because they pertain to location tracking system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a library of geo-fence shapes for Rajala’s system in order to assist to generate different shapes of boundary to fit the restricted areas.
	Regarding claim 12, the claim is interpreted and rejected as claim 11. {i.e. it would be obvious to select a geo-fence shapes to cover the identified establishment}
	Regarding 13, Rajala disclosed further [0013] For example, a parolee's movements may be confined to a designated area that has an associated geofence. In this case, the geofence a monitored person}


Allowable Subject Matter
Claim1-10, 14-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/HONGMIN FAN/
Primary Examiner, Art Unit 2685